Case 2:18-cv-10277-MCA-ESK Document 116 Filed 08/07/19 Page 1 of 2 PageID: 1334

                                                                         U.S. Department of Justice

                                                                         United States Attorney
                                                                         District of New Jersey
                                                                         Civil Division

 _____________________________________________________________________________________________________________________

 CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
 UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 297-2085
                                                               ben.kuruvilla@usdoj.gov            fax: (973) 297-2010
 Ben Kuruvilla
 Assistant United States Attorney



                                                               August 7, 2019

 By ECF
 Honorable Madeline Cox Arleo
 United States District Judge
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

                     Re:       Harris v. The Bozzuto Group, et al,
                               Civil Action No. 2:18-cv-10277 (MCA)(SCM)

 Dear Judge Arleo:

        I represent the Government in the above-captioned matter which the Court
 dismissed without prejudice on April 24, 2019. I write regarding plaintiff’s June 17,
 2019 filing, which purports to serve as plaintiff’s third amended complaint. See ECF
 No. 107. On April 24, 2019, the Court granted the motions to dismiss filed by the
 Government and the Bozzuto Group, Thomas Bozzuto, Toby Bozzuto, David Curcio,
 and Michelle Demetriou (collectively, the “Bozzuto Group Defendants”). See ECF No.
 103. In its Order, the Court ruled that the dismissal was “without prejudice to the
 submission, within 60 days, of a properly supported motion to amend the Complaint.”
 Id. at p. 5.

        Plaintiff has not filed any motion to amend the complaint. Instead, on June
 17, 2019, plaintiff filed a document she characterized as a third amended complaint.
 That new complaint still names the Bozzuto Group Defendants and names several
 new defendants, including new Government defendants (in addition to the current
 Attorney General and FBI Director Christopher Wray), KBR, Inc. (along with KBR
 Inc.’s chief executive officer) (collectively, the “KBR Defendants”), and several
 physicians.1 It is unclear if Plaintiff has served any of the newly-named Government


 1       Although all of these defendants are listed in the caption of the new complaint, the docket
 only reflects the Bozzuto Group Defendants, Former Attorney General Jefferson Sessions, FBI
 Director Wray, and the KBR Defendants.
Case 2:18-cv-10277-MCA-ESK Document 116 Filed 08/07/19 Page 2 of 2 PageID: 1335




 defendants or any of the physicians listed in the new complaint and no summonses
 have issued for these newly-named defendants.

       On July 16, 2019, the KBR Defendants filed a motion to dismiss the new
 amended complaint. See ECF No. 110. On July 30, 2019, the Bozzuto Group
 Defendants answered the new amended complaint. See ECF No. 111. According to
 the motion scheduling deadlines on the KBR Defendants’ motion to dismiss,
 Plaintiff’s response was due on August 5, 2019, but no response was filed.

        Plaintiff never received leave from the Court to file a third amended complaint
 and did not receive the consent of the parties. Accordingly, Plaintiff has not complied
 with either Federal Rule of Civil Procedure 15(a) or the Court’s April 24, 2019 Order.
 Because Plaintiff has not filed a motion to amend or otherwise obtained leave to file
 any new complaint, the Government has not responded to the document filed at ECF
 No. 107. Moreover, the docket reflects that this action is closed. If the Court would
 like the Government to respond to Plaintiff’s filing, the Government respectfully
 requests the Court issue an order to this effect.

       Thank you for your consideration of this letter.


                                               Very truly yours,

                                               CRAIG CARPENITO
                                               United States Attorney


                                         By:   __/s/ Ben Kuruvilla_________
                                               BEN KURUVILLA
                                               Assistant United States Attorney

 cc:   By ECF
       Beverly M. Harris
       Plaintiff Pro Se

       BY ECF
       Robert Griffin, Esq.
       Attorney for Defendants Bozzuto Group Defendants, Thomas Bozzuto, Toby
       Bozzuto, David Curcio, Michelle Demetriou

       BY ECF
       Philip May, Esq.
       Attorney for KBR Defendants



                                           2
